Title: To George Washington from Philip John Schuyler, 8 June 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dr Sir
                            Albany June 8th 1781
                        
                        Yesterday I received a line from Mr Fox, which I have the honor to Inclose Your Excellency, I cannot credit
                            the tale of the 6000 troops at Halifax, as I think we should have had some account of their arrival there.
                        Young Shepherd, alluded to, left this on the 20th ult., and carried the papers mentioned in the intercepted
                            letter, transmitted Your Excellency by Genl Clinton.
                        On the 3d Instant, I dispatched fourty oneidas, and five trusty white men on a Scout to Ticonderoga, and
                            Crown point with directions to reconnortre the Enemy as closely as possible, and Afterwards to bring of some prisoners.
                        I find by some emissaries that the principal Tories In this quarter, have received some Intelligence which
                            deeply Chagrins them, but they keep the particulars so secret as not even to let the Inferior ones know It.
                        This moment Your Excellencys favor of the 30th ult: was delivered me. If the Vermonters will take an Active
                            part with us, I think we shall have little to fear from any force the Enemy can probably send now that we have some
                            regular troops to lead on the Militia.
                        If the Enemy at N. York are advised of a reinforcement coming in force from France they
                            may be under the necessity of concentrating all their force, with or at N. York, or in the Southern States, and as four or
                            five years Experience has evinced that they cannot accomplish any Important penetration In this quarter, this reflection,
                            and the reason Your Excellency assigns for them, may probably induce them to remove to the Southward, but on the contrary,
                            when It is considered that by quitting New York they not only abandon their friends in that place to the resentment of an
                            exasperated people, but damp the hopes of all their adherents In the northern states, and diminish the Confidence the
                            tories in every quarter have in permanent protection, besides the prejudicial Influence such a measure would create
                            against them in Europe It seems little probable that they will take the step.
                        Saturday 9th that night by Major Topham I received a line from Mr Robert Morris requesting
                            me to procure 1000 Barrels of flour to be delivered to Your Excellency’s order, notwithstanding the Scarcity of Money, and
                            that my Credit has already been stretched to supply the troops & Indians bow, I have made shift to procure 500
                            Barrels which You will receive assoon as a sloop can be provided to transport It from Esopus, & other landings in
                            ulster County. The remaining 500 Barrels, will be obtained here, until Your Excellency shall have signified, whether you
                            chuse they should be sent to West point, or delivered for the use of the troops here, lest your letter should pass me on
                            the road as I Intend for Pokepsie in a day or two, permit to beg you to send any directions relative to
                            the flour to Jacob Cuyler Esqr. of Albany.
                        An Indian is never satisfied without a little rum. I have no money to purchase any with nor is
                            there any in stores. If It be possible to spare a hogshead from below I shall be greatly relieved by It, and It will be so
                            sparingly expended as to last, I hope, until winter. I am Dear Sir with the sincerest sentiments of respect Esteem
                            & affection Your Excellency’s Obedient Servant
                        
                            Ph: Schuyler

                        
                    